Judgment, Supreme Court, Bronx County, rendered on December 20, 1972, insofar as it imposes sentence, unanimously reversed, on the law, and the case remanded to the Criminal Term of the Supreme Court, Bronx County, for resentencing, and otherwise affirmed. The record indicates that at the time of sentencing, the court failed to comply with the mandatory provisions of CPL 380.50 in not affording defendant the right to make a statement personally in his own behalf and in not inquiring of defendant whether he wished to make such a statement. Failure to comply with the mandates of the statute constitutes error necessitating a reversal and a remand for resentencing (People v. Lote, 42 A D 2d 900; People v. Williams, 42 A D 2d 931; People v. Bo jas, 42 A D 2d 945; and cases cited therein). Concur — McG-ivern, P. J., Nunez, Kupferman, Murphy and Tilzer, JJ.